Honorable Matt Blunt Secretary of State State Capitol Building 201 West Capitol Avenue Jefferson City, MO  65101
Dear Secretary Blunt:
You have asked this office whether it is legal for a municipal animal pound to use a decompression chamber to euthanize wildlife.
In order to answer your question, we first look to the statutory authority granted to municipal animal shelters.  Section 273.325.2(17)1
defines "pound" or "dog pound" as "a facility operated by the state or any political subdivision of the state for the purpose of impounding or harboring seized, stray, homeless, abandoned, or unwanted animals[.]" Seealso 2 CSR 30-9.010(2)(JJ).
The provisions of Sections 273.325 to 273.357 deal with regulating privately owned kennels, breeders, dealers, and pet shops, as well as publicly owned pounds.  The Department of Agriculture has adopted regulations implementing these provisions. See 2 CSR 30-9.010, et seq.
Political subdivisions have such authority as granted to them by the legislature. Harris v. William R. Compton Bond  Mortgage Co.,149 S.W. 603, 609 (Mo.banc 1912). The authority granted municipalities under Section 273.325.2(17) is limited to "impounding or harboring seized, stray, homeless, abandoned, or unwanted animals."  "Animals" are defined in Section 273.325.2(4) as "any dog or cat, which is being used, or is intended for use, for research, teaching, testing, breeding, or exhibition purposes, or as a pet."  Based upon this definition of "animal," a municipal animal shelter is limited to handing dogs or cats.
"Humane euthanasia" is defined at Section 273.325.2(14) as "the act or practice of putting an animal to death in a humane or instantaneous manner under guidelines and procedures established by rules promulgated by the director [of agriculture.]"  The Department of Agriculture has stated "[e]uthanasia means the act of putting an animal to death in a humane manner and shall be accomplished by a method specified as acceptable by the American Veterinary Medical Association Panel on Euthanasia[.]"2 CSR 30-9.010(2)(V).  The Department has also adopted2 CSR 30-9.020(14)(F)5, which states "All euthanasia of animals shall be accomplished by a method approved by the 1993 edition, or later revisions, of the American Veterinary Medical Association's Panel onEuthanasia."
Section 578.005(7) defines "humane killing" as "the destruction of an animal accomplished by a method approved by the American Veterinary Medical Association's Panel on Euthanasia (JAVMA 173:59-72, 1978); or more recent editions, but animals killed during the feeding of pet carnivores shall be considered humanely killed[.]" In this context, animal is defined more broadly as "every living vertebrate except a human being[.]" Section 578.005(3).
The most recent version of the Journal of the American Veterinary Medical Association's Report from the Panel on Euthanasia, Vol. 218, No. 5, dated March 1, 2001, states at page 696 that:
  Decompression is unacceptable for euthanasia because of numerous disadvantages.  (1) Many chambers are designed to produce decompression at a rate 15 to 60 times faster than that recommended as optimum for animals, resulting in pain and distress attributable to expanding gases trapped in body cavities. (2) Immature animals are tolerant of hypoxia, and longer periods of decompression are required before respiration ceases. (3) Accidental recompression, with recovery of injured animals, can occur.  (4) Bloating, vomiting, convulsions, urination, and defecation, which are aesthetically unpleasant, may occur in unconscious animals.
From the foregoing, it appears that municipal animal shelters are authorized to impound or harbor seized, stray, homeless, abandoned, or unwanted animals, with "animals" defined as "any dog or cat."  See
Sections 273.325.2(17) and 273.325.2(4).  Use of decompression is not recommended by the American Veterinary Medical Association's Panel on Euthanasia.  Therefore, such a method of destroying an animal in a municipal animal shelter is not allowed.
                               CONCLUSION
Municipal animal pounds are only authorized to impound or harbor dogs and cats. Decompression is not a recommended method of euthanasia by the American Veterinary Medical Association's Panel on Euthanasia. Therefore, a municipal animal pound is not authorized to use a decompression chamber to euthanize wildlife.
Very truly yours,
                               JEREMIAH W. (JAY) NIXON Attorney General
1 Statutory citations are to RSMo 2000.